Citation Nr: 1139050	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  09-27 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher (compensable) initial rating for a bilateral foot disability. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel


INTRODUCTION

The Veteran (Appellant or Claimant) served on active duty from January 2002 to February 2008, with subsequent Reserves training.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Due to the Veteran's place of residence, the RO in Waco, Texas, performed subsequent development.  

The Veteran requested a hearing before the Board to be held at the Waco RO, but subsequently withdrew this request in writing. 

In July 2010, the Veteran filed an additional claim for service connection for sesamoiditis of the right foot.  The Board notes that sesamoiditis would be considered part of the Veteran's currently service-connected bilateral foot disorder if it were found to be related to service.  For this reason, the question of the relationship of sesamoiditis to service or the service-connected bilateral foot disability is being addressed as part of the higher initial rating appeal, and the development directed in this remand order is in part to resolve this question.  Because the question of the relationship of sesamoiditis to service or the service-connected bilateral foot disability is being addressed as part of the higher initial rating appeal for the service-connected bilateral foot disability, the Board will not refer a claim of service connection for sesamoiditis of the right foot to the RO for further development.  See 38 C.F.R. § 4.14 (2011) (stating that the evaluation of the same disability under various diagnoses is to be avoided).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

The Board finds that additional development is warranted to address the merits of the Veteran's appeal for a higher initial rating.  38 C.F.R. § 19.9 (2011).  Briefly reviewing the evidence of record, in the Veteran's service treatment (medical) records, service examiners diagnosed the Veteran as having bilateral plantar fasciitis.  In a November 2007 service treatment record, the Veteran reported having pain in the heel areas.  The service examiner noted that the Veteran had pain on palpation at both heels and slight pain upon motion.  The service examiner noted no swelling of either foot.  In a November 2007 service treatment record, specifically an X-ray report, a service examiner stated that both feet were normal.  

In a pre-discharge December 2007 VA medical examination report, the Veteran reported experiencing constant, burning, stabbing, stinging pain in both feet measuring an eight on a scale of 10.  The Veteran stated that nothing seemed to help the pain, but also indicated that the pain would be alleviated by use of over the counter medications and ice.  The Veteran stated that she did not use correction or assisting devices except for night splints and inserts.  The Veteran denied any dislocation, subluxation, inflammatory arthritis, or prosthesis.  The Veteran stated that she could not run or perform any force marches, and that she could not wear boots.  

Upon physical examination in December 2007, the VA examiner reported positive tenderness on palpation of the plantar surface of both feet, as the Veteran noticeably flinched upon examination.  The VA examiner found that the Achilles tendon was intact.  The VA examiner's diagnosis was bilateral plantar fasciitis.  The Veteran's gait was normal.

Subsequent to the December 2007 VA medical examination report, in a January 2008 service treatment record, the Veteran reported pain in both heels and the entire right foot, but also stated that that the pain was decreasing.  The Veteran indicated that she was no longer limping and could perform all weight-bearing activities.  The Veteran stated that she would be getting permanent orthotics for her feet in February.  At the time in January 2008, the pain was reported to be three out of 10 at best, and five out of 10 at worst.  The diagnosis was soft tissue foot pain, related to bilateral plantar fasciitis and possible heel spurs.  

Following the Veteran's service discharge, in a May 2008 service medical center treatment record, the service medical center examiner reported positive tenderness on palpation of the heels and feet bilaterally.  In examining the right foot, the examiner also noted tenderness on palpation of the sesamoid bones and the medial sesamoid bones.  Motion was not limited.  The service medical center examiner diagnosed right medial sesamoiditis.  

In an August 2008 private radiology report, specifically a bone scan, a private examiner noted that the study did not indicate a fractured sesamoid.  In an August 2009 private treatment record, a private examiner noted that the August 2008 bone scan was essentially normal.  The examiner reported that the condition might be inflammation, such as tibial sesamoiditis.    

In a February 2010 VA treatment record, a VA examiner performed a rheumatology examination.  The VA examiner noted that there was no swelling of the foot despite the Veteran's assertion of extreme discomfort at the first metatarsophalangeal joint.  

The Veteran's Reserve records indicate that, in January 2009 and March 2010, respectively, the Veteran was placed on temporary profile for foot disorders.  The Veteran was restricted from any activities involving running, jumping, pushing or pulling.  The Veteran was only permitted to walk at her own pace.  Of particular note, in the March 2010 temporary profile, the author indicated that the profile was due to right medial sesamoiditis.  

Since the December 2007 VA medical examination, the Veteran has been diagnosed with a foot disability of sesamoiditis, which is a foot other than the service-connected bilateral plantar fasciitis.  The record is still unclear as to whether the diagnosed sesamoiditis is related to service or to the service-connected foot disability (bilateral plantar fasciitis).  For this reason, the AMC/RO should provide the Veteran with an additional VA examination to determine the current nature and extent of the Veteran's bilateral foot disorder, including the question of the relationship of sesamoiditis to service or to the service-connected bilateral plantar fasciitis.  

Moreover, the Board notes that the Veteran is currently in the U.S. Army Reserves.  The record indicates that the Veteran was placed on temporary profile for foot disorders.  The record does not indicate that the Veteran's Reserve records have been fully procured and associated with the claims file.  Therefore, the Board requests that the Veteran's U.S. Reserve records be procured and associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should ask the Veteran to identify the names, addresses, and approximate dates for all VA and non-VA health care providers who provided treatment for the bilateral foot disability since February 2010, the date of the last treatment record included in the claims file.  After securing the necessary releases, the AMC/RO should attempt to obtain copies of pertinent treatment records identified by the Veteran.

2.  Request complete copies of the Veteran's U.S. Army Reserves records from all appropriate records depositories or other sources.  All efforts to obtain such records are to be documented in the claims folder, as are all negative replies. 

3.  Thereafter, the Veteran should be afforded a VA medical examination, performed by a qualified VA examiner, in order to evaluate the nature and severity of the current bilateral foot disability, including an opinion regarding the relationship of sesamoiditis to service or to the service-connected foot disability (bilateral plantar fasciitis).  The relevant documents in the claims file should be furnished to the VA examiner for review, and the report compiled by the VA examiner should indicate that the documents were made available and reviewed.

The VA examiner should render all findings needed to rate the Veteran's bilateral foot disability, currently evaluated as plantar fasciitis, under the appropriate rating criteria, to include whether the disability results in weightbearing line over or medial to the great toe, inward bowing of the Achilles tendon, pain on manipulation and use of the feet, marked pronation, extreme tenderness of the plantar surfaces of the feet, marked inward displacement, or severe spasm of the Achilles tendon on manipulation not improved by orthopedic shoes or appliances.  

The VA examiner should address any weakened movement due to the Veteran's bilateral foot disability, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  The VA examiner must accurately measure and report where any recorded pain begins and ends when measuring limitation of motion.

Finally, considering all of the above, the VA examiner should provide an assessment of the overall severity of the service-connected bilateral foot disability. 

The examiner should set forth all examination findings, together with the complete rationale for the comments expressed, in a printed (typewritten) report.

The VA examiner should note that the Veteran currently is service-connected for bilateral plantar fasciitis.  If the VA examiner should diagnose any foot disorder other than bilateral plantar fasciitis, including sesamoiditis, following a review of the relevant evidence in the claims file, the clinical evaluation and any diagnostic tests and/or additional examinations that are deemed necessary, the VA examiner should offer an opinion regarding the following question:

Is it at least as likely as not (50 percent or greater probability) that any currently diagnosed foot disorder, other than bilateral plantar fasciitis, is related to any incident of service or to the service-connected bilateral plantar fasciitis?

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as it is to find against causation.

A rationale should be provided for any opinion or conclusion expressed.  If the VA examiner is unable to provide the requested opinion with what is considered to be a generally accepted degree of medical certainty, i.e., without resorting to speculation, the reasons should be so stated.  The VA examiner should in such case explain why it would be speculative to respond.

4.  After completion of the foregoing and all other necessary development, the AMC/RO should re-adjudicate the claim of a higher (compensable) initial rating for a bilateral foot disability.  If the benefit sought remains denied, the Veteran and the representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may adversely affect the outcome of the claim.  See 38 C.F.R.
§ 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


